NUMBER 13-22-00369-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


EDDIE LARUE BATTIES JR.,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 23rd District Court
                        of Matagorda County, Texas.


                          MEMORANDUM OPINION
    Before Chief Justice Contreras and Justices Longoria and Silva
              Memorandum Opinion by Justice Longoria

      This cause is before the Court on appellant’s motion to dismiss this appeal.

Appellant agrees with the motion to dismiss and signed an attached “Verification.” We

find the motion along with the signed, sworn verification together meet the requirement of

Texas Rule of Appellate Procedure 42.2(a) that appellant and attorney must sign a written

motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). Without passing on the merits
of the case, the motion to dismiss is granted.

      Accordingly, the appeal is hereby dismissed. Having dismissed the appeal at

appellant’s request, no motion for rehearing will be entertained.



                                                              NORA L. LONGORIA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
15th day of December, 2022.




                                            2